UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6772



BOBBY SMITH,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director of the South Carolina
Department of Corrections; MICHAEL R. NICKER-
SON, Correctional Officer; LINDA YARBOROUGH,
Correctional Officer, Property Control; ISAAC
BOOKER, Grievance Clerk; THOMAS W. BAKER,
Administrative Assistant for D.C.I.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-96-3011-3-20BC)


Submitted:   September 25, 1997           Decided:   October 21, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Smith, Appellant Pro Se. William Ansel Collins, Jr., SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Smith v. Moore, No. CA-96-
3011-3-20BC (D.S.C. May 9, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2